Citation Nr: 1745442	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO declined to reopen a claim for service connection for a low back injury.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In March 2017, the Board reopened the claim for service connection and remanded the claim for further development, to include obtaining additional treatment records and scheduling the Veteran for a VA examination.  The case has now returned to the Board for additional consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that further is development is necessary to fully satisfy the duty to assist the Veteran.

There is no question that the Veteran suffered injury to his low back following a serious motor vehicle accident in March 1956 while on active duty.  The hospital discharge summary on the date of the accident indicated a "questionable chip fracture of the anterior lip of L-3".  It was noted on an x-ray at the time that "the anterior superior surface of the 4th lumbar body is suspicious of a slightly compressed fracture" and would require further examination.  An x-ray in March 1957 showed "old compressions of L-3 and possibly L-5" that appeared unchanged.  In June 2012, a compression fracture of L-5 was identified on x-ray, although the evidence now conflicts as to whether a compression exists due to an addendum offered in May 2017.  Currently, the Veteran has definite diagnoses of thoracolumbar spondylosis and changes of diffuse idiopathic skeletal hyperostosis (DISH).  Degenerative arthritis of the spine was also noted on examination in May 2017.  The remaining question is whether the disabilities the Veteran has in his lumbar spine today had onset in service or were a result of the motor vehicle accident.

Service treatment records (STRs) demonstrate that from the time of the accident until separation from service, the Veteran continued to seek treatment and complain of pain in his low back frequently.  As mentioned, the STRs suggest that the Veteran sustained compression fractures as a result of the accident.  Along with a March 1957 x-ray showing "old compressions of L-3 and possibly L-5", an October 1958 Orthopedic Clinic note indicated compression fractures of L-3 and L-5 along with assessment of a chronic sacroiliac joint strain, left.  Although the spine was noted to be normal on his January 1959 separation examination, it was written in the Notes and Significant or Interval History section that the Veteran had a history of fracture of three vertebrae following a motor vehicle accident.

In May 1959, within a year after separation from service, the Veteran underwent a VA examination at which a diagnosis of lumbosacral iliac strain on the left was again noted, although an x-ray showed no bony abnormality.

Lay evidence of record, to include the Veteran's November 2016 hearing testimony before the Board, indicates that the Veteran sought treatment in the 1960s for his back, although records are no longer available and that in 1996, his back became so painful that he sought relief with epidural injections.  He stated that through the years the pain had come and gone, but it had always been present since the in-service accident.

The Veteran initiated treatment at VA in 2012.  It was noted his alkaline phosphatase level was elevated and an x-ray of the lumbar spine was ordered.  A staff radiologist identified severe spondylosis with multiple overhanging osteophytes and decreased disc space throughout the lumbar spine.  Compression of L-5 at approximately 75% was seen on lateral view.  The impression was compression fracture of L-5 and severe spondylosis of the entire lumbar spine.  In a June 2012 correspondence to the Veteran, a nurse practitioner informed him that x-ray of the low back indicated arthritis and a compression fracture of L-5, although it was not known how long the fracture had been present.

In March 2017, the Board remanded the claim for a VA examination.  The Board asked an examiner to provide an opinion regarding any relationship between the current condition of the Veteran's lumbar spine and service, to include the motor vehicle accident.  The Board specifically asked the examiner to consider the evidence of arthritis in the low back and the evidence of a L-5 compression fracture that appears both in the STRs and on the June 2012 x-ray.  In addition, the Board asked the examiner to consider the assessment of a sacroiliac joint strain, left, in October 1958 and again upon VA examination May 1959 in considering whether the Veteran had a chronic disability in his back that had onset in service and continued thereafter. 

In May 2017, the Veteran underwent a VA examination.  In review of the record, the examiner noted a May 2017 addendum to the June 2012 lumbar spine x-ray report.  Two staff radiologists reviewed the x-ray and noted that the imaged lumbar spine demonstrated diffuse changes of DISH and very large bridging syndesmophytes and osteophytes.  Severe loss of L3-4 disc height and moderate loss of remaining lumbar disc heights were shown.  It was determined there was no definite loss of vertebral heights to suggest recent or remote fracture.  Severe diffuse facet arthropathy contributed to likely significant foraminal stenosis at each level spanning L1-2 through L5-S1.  The SI joints were unremarkable.  The impression was severe, age-appropriate thoracolumbar spondylosis and changes of DISH.

Following review of the record, the examiner opined that the "longitudinal medical evidence" did not support that the Veteran sustained "a chronic, disabling" lumbar spine condition "prior to, during or at time of active service separation or since active service separation to date."  The examiner pointed to various pieces of evidence, specifically including the October 1958 Orthopedic Surgery Consult note indicating a sacroiliac joint strain on the left considered chronic due to prolonged immobilization and that the Veteran was overweight.  She noted "inconsistency in the Veteran's subjective complaints vs. objective findings" referencing the treatment provider's comment at the time that the Veteran indicated work was difficult for him due to his back, but he was playing squadron softball.  She noted also that no general medical diagnosis was made at the May 1959 VA examination despite the Veteran's complaints of continuing back discomfort.  She pointed out that the Veteran continued to be obese and that x-rays in June 2012 were ordered due to increasing levels of alkaline phosphatase and not because of a lumbar spine condition or diagnosis.  She explained that the Veteran's severe spondylosis would be "caused by a combination of physical stressors to his Lumbar Spine, such as performing job requirements as a water service man", a job the evidence suggests the Veteran held from separation from service in 1959 to 1998.   She also noted that at the time of the x-ray in June 2012, the Veteran was 74 years old and had a body mass index over 35.  She opined that most people over the age of 50 have degenerative changes in the lumbar spine and also that elevated DISH was more common among obese people, males, diabetics and people over the age of 40.  The Veteran was noted to have diabetes.  Overall, she noted that "the medical records did not demonstrate the Veteran sustained any long term functional limitations due to a lumbar spine condition from the March 1956 motor vehicle accident as clearly demonstrated in the Veteran's full participation in physically demanding vocations and avocations after service separation, as well as, avocations, e.g. playing softball, within 16 months after the MVA . . ."

In considering the evidence and the opinion rendered in May 2017, the Board finds the evidence is conflicting as to whether the Veteran has a long-standing compression fracture in his low back.  In June 2012, a radiologist identified 75% compression of L-5 and assessed a compression fracture.  Two additional radiologists concluded there was not, in fact, a fracture when reviewing the June 2012 x-ray in 2017.  The Board finds it appropriate to get an updated x-ray of the Veteran's back to determine whether a compression fracture is currently present.
Additionally, the May 2017 VA examiner did not provide an opinion regarding the presence of arthritis in the Veteran's low back or regarding the presence of a sacroiliac joint strain on the left during service and then again within a year of separation from service as requested by the Board in the March 2017 remand.  For these reasons, the Board finds it appropriate to remand the claim for another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law which it fails to ensure compliance).

The claims file currently contains treatment records through March 2017.   The VA examiner mentioned records as recent as May 2017 that are relevant to the claim.  On remand, ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records from March 2017 with the electronic claims file.

2.  After records have been obtained to the extent available, schedule the Veteran for a VA examination to address the nature and etiology of any current lumbar spine disabilities.  The claims file must be provided to the examiner for review.  

A current x-ray of the lumbar spine should be ordered and the report must be available for review by the examiner.

Following review of the claims file, to include a current x-ray, and examination of the Veteran, the examiner is asked to provide an opinion as to whether the Veteran currently has a compression fracture of any vertebrae in his low back and confirm whether arthritis is present.

Following such determination, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disability, to include arthritis (considered a chronic disability for VA purposes) and/or a compression fracture, had its onset during, or is otherwise related to, the Veteran's service, to include the March 1956 motor vehicle accident.

When providing an opinion, the examiner should acknowledge continuing treatment for pain and mention of fractured vertebrae in the Veteran's service treatment records and assessment of a sacroiliac joint strain, left, in October 1958 and then again upon VA examination in May 1959.  In addition, the examiner should take into account the Veteran's November 2016 hearing testimony before the Board regarding back pain that came and went throughout the years since the in-service accident.
 
A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




